DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 01/12/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,884,239 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Arguments
Applicant's arguments filed 01/12/2022 have been fully considered and are found to be persuasive. 
Regarding claim 1, applicant argues that Benner specifically teaches in paragraph 46 “However, other embodiments are also possible as long as the light source e20 is suitable and located generally along the axis 18 and below the shaft 16”.
The teachings of Yanobe teaches places two light source not below the shaft. Therefore, it would not be obvious to move the light source of Benner away from below the shaft and to have two light sources instead of one. 
The rejection of claim 1 is therefore withdrawn.
Regarding claim 6, applicant argues that Benner does not explicitly teach the blockers are provided in the mirror, formed by providing a notch in the mirror, and bending the reflector as required by the claims. 
The examiner agrees and the previous rejection of the claim has been withdrawn.
Regarding claim 10, applicant argues that Benner and Kabeya do not teach the blocking plate is disposed between the first reflection are and the second reflection area as required by the claims. 
The examiner agrees and the previous rejection of the claim is withdrawn.
Allowable Subject Matter
Claims 1-12 are allowed over prior art of record.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, The prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach “a blocking plate that is provided in the reflector … a sensor unit that includes at least a first sensor unit and a second sensor unit, wherein each of the first and second sensor units includes an output unit, which is a light generator or an electromagnetic wave generator configured to output a detection target and a detection unit, which is a light receiver or an electromagnetic wave receiver configured to detect the detection target, … the blocking plate blocks a path of the detection target between the output unit and the detection unit” (emphasis added) in combination with the remaining limitations of the claim.
Regarding claim 6, The prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach “…a blocking plate that is provided in the reflector …wherein, when the reflector is in a predetermined e blocking plate is formed by providing a U-shaped notch in the reflector and bending the reflector.” (emphasis added) in combination with the remaining limitations of the claim.
Regarding claim 10, The prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach “ra blocking plate that is provided in the reflector … wherein the reflector has a reflection surface that includes a first reflection area, in which scanning light from the light source is received and reflected toward a first area, and a second reflection area, in which scanning light that is reflected and returned from the first area is received and reflected toward a second area, and wherein the blocking plate is disposed between the first reflection area and the second reflection area.” (emphasis added) in combination with the remaining limitations of the claim.
Therefore, prior art of record neither anticipates nor renders obvious the instant application claimed invention as a whole either taken alone or in combination.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shawn DeCenzo whose telephone number is (571)270-3227. The examiner can normally be reached M-F, 9am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Shawn Decenzo/Primary Examiner, Art Unit 2877